Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2021 has been entered.

Applicant’s Response
	In the response date 02/15/2021, the Applicant amended claims 1, 6, 8 and 11, cancelled claims 9 and 10, and argued against the rejections in the Final rejection dated 10/15/2020.
	In light of the claim amendments for claims 6 and 8, the examiner withdraws the 112(b) indefiniteness rejections previously set forth for those claims in the office action dated 10/15/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dexter (U.S 2013/0035266) in view of Farajzadeh (U.S Pub 2015/0198018).
Regarding Claim 1, Dexter discloses a process for dissolving surfactants that are suitable for enhanced oil recovery (Page 10, paragraph [0086], lines 1-20) in an aqueous medium, the process comprising:
a step (El) of mixing said surfactants and the aqueous medium (Abstract; Page 2, [0015], lines 1-5; [0016], lines 1-4; paragraph [0018]; Page 3, paragraphs [0024], lines 9-22 and [0026], lines 1-13; paragraph [0032]), wherein the mixture is performed with ultrasound (Abstract; Page 6, [0054], lines 1-23; Page 11, [0088], lines 1-4; [0089], lines 1-8 [Wingdings font/0xE0] Dexter discloses this process by preparing an aqueous medium through the process of sonication which uses ultrasound energy), thereby preparing an aqueous solution in which the surfactants are dissolved and a concentration of the surfactants is relatively large (Pages 11-12, Examples 1 and 2; Tables 4-8 [Wingdings font/0xE0] Dexter discloses wherein higher surfactant concentrations are used to prepare effective emulsions using sonication. These surfactants include sulfonate surfactants).  Although silent to wherein “the concentration of the surfactants is between 50 and 150g/L,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed 

Dexter, however, fails to expressly disclose a dilution step (E2) in which the aqueous solution obtained from the mixing step (El) is mixed with an aqueous medium identical to or different from the aqueous medium employed in step (El).
Farajzadeh teaches a dilution step (E2) in which the aqueous solution obtained from the mixing step (El) is mixed with an aqueous medium identical to or different from the aqueous medium employed in step (El) (Abstract; Page 3, [0024], lines 9-22; [0026], lines 1-13; Page 5, [0047], lines 1-11) for the purpose of forming an aqueous suspension comprising foam in order to displace oil and/or hydrocarbons in the formation and help mobilize them for production (Abstract; Page 2, [0015], lines 1-5; [0020], lines 1-15; Page 5, [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Dexter to incorporate a dilution step described above, as taught by Farajzadeh, because doing so would help form an aqueous suspension comprising foam in order to displace oil and/or hydrocarbons in the formation and help mobilize them for production.

Regarding Claim 3, Farajzadeh teaches the process as claimed in claim 1, wherein the mixing step (El) is performed in the absence of any co-solvent (Abstract; Page 2, [0015], lines 1-5; [0016], lines 1-5).

Regarding Claim 4, Dexter discloses the process as claimed in claim 1, wherein the surfactants are anionic surfactants (Abstract; Page 6, paragraph [0054]).

Regarding Claim 5, Dexter discloses the process as claimed in claim 4, wherein the surfactants are selected from the group consisting of:
olefin sulfonates;
alkylarylsulfonates;
alkyl ether sulfates;
alkyl glyceryl ether sulfonates; and
mixtures of these surfactants (Abstract; Page 6, paragraph [0054]; Page 11, [0088], lines 1-8).

Regarding Claim 7, Dexter discloses a process for enhanced oil recovery from an underground formation (Page 10, paragraph [0086], lines 1-20), the process comprising:
injecting a fluid comprising an aqueous medium and an anionic surfactant into said underground formation (Abstract; Page 6, paragraph [0054]; [0058], lines 1-8), wherein said fluid is obtained by the process of claim 1 (Abstract; Page 6, [0054], lines 1-23; Page 11, [0088], lines 1-4; [0089], lines 1-8 [Wingdings font/0xE0] Dexter discloses this process by preparing an aqueous medium through the process of sonication which uses ultrasound energy); and
recovering a fluid conveying the oil leaving the underground formation (Page 10, paragraph [0086], lines 1-20).

Dexter, however, fails to expressly disclose injecting a fluid comprising the aqueous medium comprising the anionic surfactant into said underground formation via an injection well and recovering a fluid conveying the oil leaving the underground formation via at least one production well.
Farajzadeh teaches the methods above of injecting a fluid comprising the aqueous medium comprising the anionic surfactant into said underground formation via an injection well (Abstract; Page 2, [0016], lines 1-4; [0020], lines 1-5; Page 3, paragraph [0021]; Page 4, paragraph [0039]) and recovering a fluid conveying the oil leaving the underground formation via at least one production well (Abstract; Page 4, [0039], lines 1-12; Page 5, [0042], lines 1-8; paragraphs [0047] and [0048]) for the purpose of forming an aqueous suspension comprising foam in order to displace oil and/or hydrocarbons in the formation and help mobilize them for production (Abstract; Page 2, [0015], lines 1-5; [0020], lines 1-15; Page 5, [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Dexter to incorporate an injection and production well in the process steps described above, as taught by Farajzadeh, because doing so would help form an aqueous suspension comprising foam in order to displace oil and/or hydrocarbons in the formation and help mobilize them for production.

Regarding Claim 11, Dexter discloses the process according to claim 1, wherein the concentration of the surfactants is relatively large (Pages 11-12, Examples 1 and 2; Tables 4-8 [Wingdings font/0xE0] Dexter discloses wherein higher surfactant concentrations are used to prepare effective emulsions using sonication. These surfactants include sulfonate surfactants).  Although silent to .


Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dexter (U.S 2013/0035266) in view of Farajzadeh (U.S Pub 2015/0198018), and further in view of Harwell (U.S Pub 2015/0141303).
Regarding Claim 6, Dexter fails to expressly disclose the process of claim 1, wherein said aqueous solution does not contain any alcohol.
Harwell teaches the process of claim 1, wherein said aqueous solution of surfactants does not contain any alcohol (Abstract; Page 1, [0007], lines 1-11; [0012], lines 5-16) for the purpose of maintaining solution stability in order to exhibit excellent oil recovery capability in subterranean formations downhole (Abstract; Page 1, [0007], lines 5-10; [0012], lines 10-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Farajzadeh to include wherein the aqueous solution of surfactants does not contain any alcohol, as taught by Harwell, because doing so would help maintain solution stability in order to exhibit excellent oil recovery capability in subterranean formations downhole.

fails to expressly disclose the process as claimed in claim 7, wherein the injected fluid does not contain any alcohol.
Harwell teaches the process as claimed in claim 7, wherein the injected fluid does not contain any alcohol (Abstract; Page 1, [0007], lines 1-11; [0012], lines 5-16) for the purpose of maintaining solution stability in order to exhibit excellent oil recovery capability in subterranean formations downhole (Abstract; Page 1, [0007], lines 5-10; [0012], lines 10-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Farajzadeh to include wherein the injected fluid does not contain any alcohol, as taught by Harwell, because doing so would help maintain solution stability in order to exhibit excellent oil recovery capability in subterranean formations downhole.


Response to Arguments
Applicant’s arguments filed 02/15/2021 have been fully considered but are not persuasive.
	The applicant argues wherein primary reference Dexter fails to disclose “steps (E1) and (E2) as instantly recited for Independent claim 1 above, wherein the concentration of the surfactants is between 50 and 150g/L.”
	The examiner respectfully disagrees.
	In response to the applicant’s arguments, primary reference Dexter discloses the active steps of mixing said surfactants and an aqueous medium (Abstract; Page 2, [0015], lines 1-5; [0016], lines 1-4; paragraph [0018]; Page 3, paragraphs [0024], lines 9-22 and [0026], lines 1-13; paragraph [0032]), wherein the mixture is performed with ultrasound (Abstract; Page 6, [0054], 
The examiner further acknowledges wherein primary reference Dexter fails to expressly disclose a dilution step (E2) in which the aqueous solution obtained from the mixing step (El) is mixed with an aqueous medium identical to or different from the aqueous medium employed in step (El).  The examiner brings in secondary teaching Farajzadeh to teach wherein a dilution step (E2) in which the aqueous solution obtained from the mixing step (El) is mixed with an aqueous medium identical to or different from the aqueous medium employed in step (El) (Abstract; Page 3, [0024], lines 9-22; [0026], lines 1-13; Page 5, [0047], lines 1-11) for the purpose of forming an aqueous suspension comprising foam in order to displace oil and/or hydrocarbons in the formation and help mobilize them for production (Abstract; Page 2, [0015], lines 1-5; [0020], lines 1-15; Page 5, [0047]).

As a result, in light of all the arguments presented above, the rejection stands as previously set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	De Oliveira et al (U.S Patent 6,164,379) – discloses processes for the enhanced oil recovery of petroleum oil comprising the controlled precipitation of the precursor chemical species present in the injection water or sea water and formation or produced water (Abstract).
	Harwell et al (U.S Pub 2015/0141303) – discloses a binary or tertiary surfactant mixture for use in the enhanced oil recovery within a reservoir with a total dissolved solids concentration greater than 80,000 parts per million (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565.  The examiner can normally be reached on Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        

/ZAKIYA W BATES/Primary Examiner, Art Unit 3674